Citation Nr: 1746417	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  16-19 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertensive cardiovascular disease.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for left eye blindness.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for chronic myositis para-lumbar spine muscles.

7.  Entitlement to service connection for osteoarthritis of the hips.

8.  Entitlement to service connection for osteoarthritis of the knees.
9.  Entitlement to service connection for osteoarthritis of the ankles.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and major depressive disorder.

11.  Entitlement to service connection for Alzheimer's dementia.

12.  Entitlement to service connection for sleep disorder.

13.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

14.  Entitlement to an initial compensable evaluation for a bilateral hearing loss disability.

15.  Entitlement to special monthly pension (SMP).

16.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance and/or Housebound status.  


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 


Regarding the Veteran's acquired psychiatric disorder claim, he initially filed claims of service connection for generalized anxiety disorder and major depressive disorder and the medical evidence documents diagnoses of such.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  As such, the Board has recharacterized the Veteran's service connection claims for generalized anxiety disorder and major depressive disorder as an acquired psychiatric disorder, to include generalized anxiety disorder and major depressive disorder.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertensive cardiovascular disease, glaucoma, left eye blindness, Parkinson's disease, degenerative disc disease of the lumbar spine, chronic myositis para-lumbar spine muscles, osteoarthritis of the hips, osteoarthritis of the knees, osteoarthritis of the ankles, an acquired psychiatric disorder, Alzheimer's dementia, and a sleep disorder as well as entitlement to SMP and SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

2.  The Veteran's bilateral hearing loss disability is currently manifested by no more than level I hearing impairment in the right ear and level I hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2016).

2.  The criteria for the assignment of a compensable disability rating for the service-connected bilateral hearing loss disability are not met.  See 38 U.S.CA. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to increased ratings for tinnitus and a bilateral hearing loss disability.  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  

The Board notes that the claims for initial increased disability ratings for tinnitus and a bilateral hearing loss disability are downstream issues from a rating decision dated in December 2014, which initially established service connection for these disabilities and assigned the initial ratings and effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claims for initial increased disability ratings for tinnitus and a bilateral hearing loss disability, such noncompliance is deemed to be non-prejudicial to these specific claims.

VA also has a duty to assist a claimant in the development of his claims.  See 
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and VA treatment records.  

The Veteran was provided a VA audiological examination in November 2014.  The report of the examination reflects that the examiner reviewed the Veteran's past medical history, documented his current medical conditions, considered the Veteran's lay statements, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  

As will be discussed below, the Board is remanding the Veteran's service connection claims on appeal in order to provide the Veteran with notice of the unavailability of most of his service treatment records.  However, the Board finds that the Veteran's increased rating claims may be decided herein as only evidence from the date of service connection for the tinnitus and bilateral hearing loss disability (May 16, 2014) will be considered in whether a higher disability rating is warranted. 

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Higher Evaluation for Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2016).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  

VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, which limits a veteran to a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.

The maximum schedular rating available for tinnitus is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  See 38 U.S.C.A. § 1155 (West 2014).  No arguments have been raised, nor evidence submitted or otherwise obtained, which raises the issue of entitlement to an extraschedular rating.  As there is no legal basis upon which to award a higher schedular rating, or separate schedular ratings for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Higher evaluation for bilateral hearing loss disability

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See   
38 C.F.R. § 4.7 (2016).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings").

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold and as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2016).

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1000 hertz, and 70 dB or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran seeks entitlement to a higher rating for his bilateral hearing loss disability, which is currently evaluated as noncompensable (zero percent disabling) under 38 C.F.R. § 4.85 (2016).  

As was explained in the law and regulations section above, the resolution of this issue involves determining the level of hearing acuity in each ear.

A VA audiological evaluation dated November 2014 noted sensorineural hearing loss in each ear.   

The November 2014 VA audiological evaluation report revealed the following:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
55
65
47.5
LEFT
25
35
65
60
46.25


Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent for the right ear and 92 percent for the left ear.  The examination yielded a numerical designation of I in the right ear (42-49 percent average puretone decibel hearing loss, with between 92 and 100 percent speech discrimination) and also a numerical designation of I for the left ear (42-49 percent average puretone threshold, with between 92 and 100 percent speech discrimination).  Entering the category designations into Table VII, a disability percentage evaluation of zero percent is for assignment under Diagnostic Code 6100.  The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  See 38 C.F.R. § 4.86(a) & (b).

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination, and here the Veteran has not presented any evidence that the examination was defective or that there was any prejudice caused by any deficiency in the examination.  Indeed, the Veteran stated during the November 2014 VA examination that he has difficulty with hearing in conversations which is consistent with the record.        

The Board has considered the statements made by the Veteran regarding his hearing loss.  The schedular criteria, however, are specific, and the Veteran's hearing loss is simply not of such severity to warrant a compensable rating based on audiological testing results of record.  See Lendenmann, 3 Vet. App. at 349.  Therefore, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

The Veteran has not raised any issue pertaining to extraschedular consideration, nor have any other issues pertaining to extraschedular consideration been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable evaluation for a bilateral hearing loss disability is denied.


REMAND

With regard to the Veteran's service connection claims on appeal, the Board notes that in September 2014, the AOJ attempted to obtain the Veteran's service treatment records from the service records department.  In a response dated October 2014, the records department notified the AOJ that the Veteran's service treatment records are not available as they are fire-related; however, the Veteran's March 1956 separation examination and personnel records were forwarded.  Crucially, the Veteran was not provided with notice pursuant to 38 C.F.R. § 3.159(e) that the service treatment records with the exception of his separation examination could not be obtained.  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, or after continued efforts to obtain Federal records concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  38 C.F.R. § 3.159(e).  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA would take regarding the claim, and notice that the Veteran is ultimately responsible for providing the evidence.  Id.  No such notice was provided to the Veteran in this matter.  As such, the Board finds it has no choice but to remand these claims and direct the AOJ to inform the Veteran of the unavailability of service treatment records pursuant to 38 C.F.R. § 3.159(e), and provide him the opportunity to provide a copy of the identified records to the VA.  Additionally, the AOJ should inform the Veteran of alternative evidence that he may submit in lieu of the service treatment records to substantiate his claims.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  This may include unit identification and description of events or injuries sufficient to warrant searches for Surgeon General Office or unit reports.  

With respect to the claim for special monthly compensation, the record contains medical evidence from a private physician dated in May 2014 in which the physician diagnosed many currently non-service-connected disabilities and found that the Veteran required daily assistance.  In the December 2014 rating decision and in the May 2016 statement of the case, the RO noted a review of the VA outpatient treatment records but did not address the private medical evidence.  The RO provided the Veteran a copy of the examination form for housebound status and aid and attendance (VA Form 21-2680) but it was not returned.  Because the Veteran has submitted private medical evidence relevant to multiple currently non-service-connected disabilities suggesting an inability to leave the home or remain safe from home hazards, the Board finds that VA's duty to assist requires that VA provide an examination of the Veteran's non-service-connected disorders and an assessment of the need for aid and attendance or housebound status relevant to special monthly pension.    

The Board also notes that the claim of entitlement to SMC is inextricably intertwined with the service connection claims remanded herein.  In other words, development of these claims may impact his SMC claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran of the unavailability of his service treatment records with the exception of his March 1956 separation examination pursuant to 38 C.F.R. § 3.159(e) (2016).  He should also be notified of alternate sources of evidence that he can submit to supplement the available records.  See M21-1, Part III, Subpart iii, Chapter 2, Section E.2.b.  He must then be given an opportunity to respond.

2.  Schedule the Veteran for a VA examination for his non-service-connected disorders and an assessment of the need for aid and attendance or housebound status relevant to special monthly pension.    

3.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above and readjudicate the appeal.  If any of the claims remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


